    Case 4:20-cv-00124-HLM-WEJ Document 149 Filed 04/07/21 Page 1 of 6




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                           ROME DIVISION


BILLY PASLEY and MYRA GREEN,                )     CIVIL ACTION FILE
                                            )     NO. 4:20-cv-00124-HLM-WEJ
     Plaintiffs,                            )
                                            )
v.                                          )     JURY TRIAL DEMANDED
RELOGIO, LLC; RECUPERO, LLC;                )
AGORA NOTUS, LLC; COMPLETE                  )
PROPERTIES, LLC; CC LICENSING,              )
LLC; COMPLETE AVIATION, LLC;                )
TROVAMI, LLC; COMPLETE                      )
CASH HOLDINGS, LLC; SIC                     )
CERTIOR TRUST; and TRACI                    )
ZIRKELBACH,                                 )
                                            )
     Defendants                             )
                                            )

              NOTICE OF DEPOSITION OF KENT POPHAM

 To: Kent Popham
     c/o Chris Twyman
     West Evans
     Cox Byington Twyman LLP
     711 Broad Street
     Rome, GA 30161
     chris.twyman@cbtjlaw.com
     west.evans@cbtjlaw.com

       Please take notice that due to the disruptions to travel and accompanying

 shelter-in-place orders and the Centers for Disease Control guidelines governing

 group gatherings caused by the COVID-19 pandemic, the deposition of KENT
                                        1
    Case 4:20-cv-00124-HLM-WEJ Document 149 Filed 04/07/21 Page 2 of 6




POPHAM will be taken via remote means on April 23, 2021 upon oral

examination pursuant to Federal Rules of Civil Procedure 30 and 45. This

deposition will commence at 9:30 am.

       The remote deposition will be coordinated by Veritext Legal Solutions,

with a business address of 1075 Peachtree Street, Suite 3625, Atlanta, Georgia

30309. Contact Veritext’s calendar team at calendar-ga@veritext.com to retrieve

the necessary credentials to access the remote deposition, as well as information

related to any technical assistance you may require for carrying out the virtual

deposition.

      The deponent and all persons taking the deposition, defending the

deposition, or questioning the deponent at the deposition must appear by

videoconference utilizing a computer, laptop, smart phone, or tablet equipped with

both a microphone and a camera. Those who wish to appear in the physical

presence of another do so at their own election; however, this noticing party is not

requiring the in-person physical attendance of counsel, the witness or any other

party to this action. The deposition will be taken, via remote means, before an

officer authorized to administer the oath to the deponent. That officer will be

remote from the deponent. The deposition may be videotaped.



                                         2
    Case 4:20-cv-00124-HLM-WEJ Document 149 Filed 04/07/21 Page 3 of 6




       NOTICE IS FURTHER GIVEN that we reserve the right to conduct

 this deposition utilizing the secure web-based deposition option afforded by

 Veritext or in the alternative video teleconferencing (VTC) services to provide

 remote/virtual access for those parties wishing to participate in the deposition

 via the internet. Also take notice that we reserve the right to record the

 deposition either by stenographic means by a court reporter certified to record

 depositions or a digital reporter utilizing state-of-the-art digital recording

 equipment.    Both the court reporter and digital reporter are authorized to

 administer the oath and serve as the deposition officer in the State of Georgia.

 Take note that the deposition officer will also be remote and out of the presence

 of the deponent via one of the options above for the purposes of providing the

 oath/affirmation to the deponent and capturing the proceeding. We further

 reserve the right to utilize the following:

     (1) Record the deposition utilizing audio or video technology; (2) Instant

visual display such that the reporter’s writing of the proceeding will be available

to all who are a party to this proceeding to request and receive it in realtime; (3)

Exhibit Capture (picture-in-picture) technology in which any exhibit reviewed by

the deponent during the deposition can be captured visually; and (4) To conduct

this deposition utilizing a paperless exhibit display process called Exhibit Share or

                                           3
     Case 4:20-cv-00124-HLM-WEJ Document 149 Filed 04/07/21 Page 4 of 6




 a similar paperless virtual display platform. The parties are advised that in lieu of

 a paper set of exhibits they may be provided and displayed digitally to the

 deposition officer, deponent, parties and counsel. The exhibits will be compiled

 by the deposition officer for the purposes of exhibit stamping, and ultimate

 production of the final certified transcript.

       Please contact the noticing attorney prior to the deposition so that the

 necessary credentials, call-in numbers, firm name, email address, services, testing

 and information, if necessary, can be arranged and provided to you prior to the

 proceeding(s).

      Respectfully submitted this 7th day of April 2021.

                                         LEGARE, ATTWOOD & WOLFE, LLC

                                         /s/ Eleanor M. Attwood
                                         Eleanor M. Attwood
                                         Georgia Bar No. 514014
                                         emattwood@law-llc.com


Decatur Town Center Two
125 Clairemont Avenue, Suite 380
Decatur, Georgia 30030
Telephone: (470) 823-4000
Facsimile: (470) 201-1212
Counsel for Plaintiff

Attorney for Plaintiff


                                            4
     Case 4:20-cv-00124-HLM-WEJ Document 149 Filed 04/07/21 Page 5 of 6




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                            ROME DIVISION


BILLY PASLEY and MYRA GREEN,               )     CIVIL ACTION FILE
                                           )     NO. 4:20-cv-00124-HLM-WEJ
      Plaintiffs,                          )
                                           )
v.                                         )     JURY TRIAL DEMANDED
RELOGIO, LLC; RECUPERO, LLC;               )
AGORA NOTUS, LLC; COMPLETE                 )
PROPERTIES, LLC; CC LICENSING,             )
LLC; COMPLETE AVIATION, LLC;               )
TROVAMI, LLC; COMPLETE                     )
CASH HOLDINGS, LLC; SIC                    )
CERTIOR TRUST; and TRACI                   )
ZIRKELBACH,                                )
                                           )
      Defendants                           )
                                           )

                         CERTIFICATE OF SERVICE

      I hereby certify that on April 7, 2021, I electronically filed the NOTICE

DEPOSITION OF KENT POPHAM, with the Clerk of the Court using the

CM/ECF system which will automatically send email notification of such filing to

the following attorney of record:

      Chris Twyman
      chris.twyman@cbtjlaw.com
      West Evans
      west.evans@cbtjlaw.com
      David G. Archer
      sherryabernathy11@gmail.com
                                       5
Case 4:20-cv-00124-HLM-WEJ Document 149 Filed 04/07/21 Page 6 of 6




                              LEGARE, ATTWOOD & WOLFE, LLC

                              /s/ Eleanor M. Attwood
                              Eleanor M. Attwood
                              Georgia Bar No. 514014




                                6
